        Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS


    UNITED STATES OF AMERICA

        v.
                                                    Cr. No. 18-10450-MLW
    HENRI SALVADOR GUTIERREZ,
    ELISEO VAQUERANO CANAS,
    JONATHAN TERCERO YANES, and
    DJAVIER DUGGINS,
              Defendants.


    GOVERNMENT’S OMNIBUS REPLY TO DEFENSE FILINGS IN RESPONSE
      TO COURT ORDER (DKT. NO. 566) REGARDING ADMISSIBILITY OF
         GUTIERREZ’S STATEMENTS UNDER FED. R. EVID. 804(b)(3)

        The government submits this omnibus reply to various defense filings in response

to the court’s January 26, 2021 order (Dkt. No. 566) regarding whether defendant Henri

Salvador Gutierrez’s statements to CW-13 are admissible pursuant to Fed. R. Evid.

804(b)(3). See Dkt. No. 575 (response to order by Henri Salvador Gutierrez) (“Gutierrez

Filing”); Dkt. No. 580 (response to order by Djavier Duggins) (“Duggins Filing”); and Dkt.

No. __ 1 (sealed response to order by Jonathan Tercero Yanes) (“Tercero Yanes Filing”).

        For the reasons below and those articulated previously, none of the arguments

raised by the defendants require excluding the Gutierrez statements. As stated in Dkt.

No. 581 (government’s response to court order), Fed. R. Evid. 804(b)(3) provides an

alternate way to admit Gutierrez’s statements.

        Accordingly, the court should DENY the pending motions in limine filed by the

defendants seeking to exclude the Gutierrez statements, subject to the defendants

retaining the right to renew their objections to this evidence at trial.


1     Tercero Yanes sought leave to file under seal, which has been granted, and the
government anticipates the Tercero Yanes Filing to be filed and docketed shortly.

                                              1
       Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 2 of 16




       I.     Reply to Gutierrez Filing

       The Gutierrez Filing (Dkt. No. 575) is premised on little more than self-serving

claims about coercion and/or his mental ability, all of which are arguments without

sufficient factual support, or at least without any factual support that the court can rely

on at this stage. In response to the court’s query about the applicability of Rule 804(b)(3),

Gutierrez raises two points: First, he makes vague references to a 2016 competency

evaluation, arguing that Gutierrez was somehow not an “ordinary person” and “it is

doubtful the had achieved the level of care or avoided the extremes of boldness or

carelessness required under 804(b)(3)(A).” Dkt. No. 575 at 2-3. Second, he rehashes the

arguments in his motion to suppress that his statements were coerced, and thus, they

cannot be introduced as statements against his interest. Id. at 4-5. For present purposes,

neither argument compels the finding that Gutierrez seeks.

       As to Gutierrez’s argument about his mental ability, nothing in the factual record

demonstrates that Gutierrez lacked the mental ability to make self-incriminating

statements and/or had some mental disease or defect that would otherwise call into

question the challenged statements, let alone his guilt. The 2016 evaluation that Gutierrez

often cites to was conducted as part of another case for an entirely different purpose under

an entirely different set of circumstances.      The clinician who performed the 2016

evaluation has not even met with Gutierrez in the last four years, let alone provided any

expert opinion as to Gutierrez’s state of mind at the time of the 2018 murder or at the

time of his 2018 statements to CW-13.

       Further, counsel for Gutierrez has stated on multiple occasions that he does not

see a competency issue in this case (i.e., the issue raised by the 2016 report). As for any

mental disease or defect suffered by Gutierrez, counsel for Gutierrez (and counsel for all


                                             2
       Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 3 of 16




his co-defendants) declined to even seek an evaluation of Gutierrez. Notably, Gutierrez’s

counsel in this case—like his immigration counsel—seems to have no issues with

Gutierrez submitting affidavits and making himself available to testify under oath in

federal proceedings, but when convenient, Gutierrez now claims that he may not have had

the requisite mental faculties to make self-incriminating statements to a fellow gang

member. Nothing in the factual record compels this finding at this stage.

       Gutierrez’s statements to CW-13, including his statements admitting to his

membership in MS-13 and his participation in the July 2018 murder of Herson Rivas, are

plainly statements against his penal interest in that they “tend to subject the declarant to

criminal liability to such an extent that a reasonable person would not make the statement

unless it were true.” United States v. Jimenez, 419 F.3d 34, 43 (1st Cir. 2005).

       As to Gutierrez’s argument that he was coerced, the government has already

responded to Gutierrez’s coercion argument in detail—see Dkt. No. 554 (government’s

opposition to Gutierrez’s motion to suppress)—and the government incorporates by

reference all its arguments in its opposition to the motion to suppress for why the

statements were not coerced. Gutierrez cannot show that he was coerced into making

these statements, and the transcript, audio, and video of October 24, 2018 all negate

Gutierrez’s coercion arguments.

       To the extent Gutierrez states that four cases cited in his motion to suppress are

relevant to the Rule 804(b)(3) analysis, see Gutierrez Filing at 4, the government can

easily distinguish those cases: In Arizona v. Fulminante, 499 U.S. 279 (1991), the

Supreme Court affirmed after the Arizona Supreme Court found that “the confession was

obtained as a direct result of extreme coercion and was tendered in the belief that the

defendant's life was in jeopardy if he did not confess.” Id. at 287. For the reasons stated


                                             3
       Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 4 of 16




in the government’s opposition to the motion to suppress, Gutierrez will be unable to

show that his statements were the “direct result of extreme coercion,” and the audio,

video, transcript, and manner of questioning on October 24, 2018 lay waste to any claim

that Gutierrez genuinely believed that his “life was in jeopardy” if he did not make the

statements in question. Among other things, Gutierrez proudly boasted about how he

and his fellow MS-13 gang members brutally murdered a teenage boy by stabbing and

hacking him to death. He was laughing during parts of the discussion about the murder.

His “coercion” argument is little more than a desperate attempt to escape responsibility.

       Lynumn v. Illinois, 372 U.S. 528 (1963), is similarly distinguishable because that

case involved proof that the suspect was told by police that if she did not confess, state

financial aid to her children would be stripped and her children would be taken away from

her. 372 U.S. at 534. Here, there was no such coercive pressure, let alone any such

pressure from the police. Gutierrez can be plainly heard talking in conversational tones

with someone he thought was a fellow MS-13 member and someone he could trust.

       United States v. Hughes, 640 F.3d 428 (1st Cir. 2011) provides no support to

Gutierrez’s argument of coercion, and indeed, aides the government’s argument that

there was insufficient indicia of coercion. In Hughes, the First Circuit affirmed the District

Court’s finding of voluntariness based on the cordial tone of the interview, the reasonable

length of the interview, and that no inducements were offered nor any threats voiced. 640

F.3d at 438. A similar analysis requires a finding of no coercion here.

       United States v. Hufstatler, 782 F.3d 19 (1st Cir. 2015) also provides little support

to Gutierrez’s claim of coercion. In Hufstatler, police made subtle references to the

suspects relatives, which the defendant argued was a suggestion of an implicit threat to

induce a confession. The First Circuit found that—despite the references to Hufstatler’s


                                              4
       Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 5 of 16




family—the interview transcript was devoid of evidence that he lacked sufficient control

over his own choices, and thus, he was not coerced. 782 F.3d at 26. A review of the

transcript here requires a similar finding.

       Finally, Gutierrez argues that he was merely engaging in “boasting” and

“braggadocio,” elements which are often present in jailhouse discussions. Gutierrez

Filing at 5. Even if that is true, that does not provide a basis to escape from the mandate

of Rule 804(b)(3). First, taken to its logical conclusion, Gutierrez’s arguments would

mean that inmates can never be deemed to have made statements against interest in jail—

after all, Gutierrez claims that there is always an inherent motivation to engage in

boasting in prison, which would imply that statements to fellow inmates should always

be exempted from the typical hearsay exception for statements against interest. Gutierrez

provides no caselaw supporting such a dramatic limitation on the rule admitting

statements against interest. Second, this is not an issue of first impression and the First

Circuit has previously approved the admission jailhouse statements as statements against

interest under Rule 804(b)(3). See United States v. Pelletier, 666 F.3d 1, 8 (1st Cir. 2011).

Contrary to Gutierrez’s arguments, the First Circuit has expressly noted that the fact that

a statement was made to an inmate cuts in favor of admissibility, not against

admissibility. See id. (“[T]he fact that [declarant] made the statements to fellow inmate

[], rather than in an attempt to curry favor with police, cuts in favor of admissibility.”).

       At bottom, none of Gutierrez’s arguments withstand scrutiny and his arguments

do not require the exclusion of the statements. Gutierrez’s statements admitting to his

membership and participation in the charged conspiracy, and his statements showing his

personal knowledge about the inner workings of the MS-13 gang and the Sykos clique, are

all statements that “tend[ ] to explore the declarant to criminal liability.” Rule 803(b)(3).


                                              5
       Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 6 of 16




      II.    Reply to Duggins Filing

      The Duggins Filing (Dkt. No. 580) generally consists of over two dozen pages of

arguments rehashing Duggins’s prior arguments that the statements by Gutierrez are

“testimonial.” See generally Duggins Filing at 1-27 (acknowledging, inter alia, that “this

Court has already provided the parties with a wealth of caselaw, including cases within

and outside this Circuit, which have all stood for its suggested proposition—that

statements made by declarants in surreptitious circumstances, are considered to be non-

testimonial in nature,” id. at 5, but stating that “Duggins is not willing to concede this

point and would like to take an opportunity to change the Court’s mind.”).

      The government has previously responded to similar arguments from Duggins and

incorporates them by reference herein. See, e.g., Dkt. No. 364 (government’s opposition

to Duggins’s motion in limine regarding the Gutierrez recording) at 9-13 (citing extensive

caselaw for the proposition that co-conspirator statements do not violate the

Confrontation Clause and Duggins invites error from the court in seeking such a ruling).

      Without repeating its prior arguments on the “testimonial” point, the government

highlights a few additional points in response to the Duggins Filing:

      First, contrary to defendant’s arguments, it is well established that jailhouse

statements made unwittingly to an undercover informant are “clearly non-testimonial.”

United States v. Veloz, 948 F.3d 418, 430-31 (1st Cir. 2020) (citing Davis v. Washington,

547 U.S. 813, 825 (2006)). Veloz is binding First Circuit authority directly on point and

Davis is, at the very least, carefully considered dicta by the Supreme Court. Duggins cites

Igartua v. United States, 626 F.3d 592, 605, n.15 (1st Cir. 2010) for the legal principle

that “Carefully considered Supreme Court dicta, though not binding, must be accorded

great weight and should be treated as authoritative,” Duggins Filing at 11, n. 10, but


                                            6
       Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 7 of 16




Duggins then all but asks this Court to ignore Veloz and Davis. See id. The language that

Veloz relies on from Davis makes unequivocally clear that “statements made to a

government informant” are “clearly nontestimonial.” 547 U.S. at 825 (citing Bourjilay v.

United States, 483 U.S. 171, 181-84 (1987)). See also Pelletier, 666 F.3d at 9 (“Although

we have not previously had occasion to apply Davis to the situation presented here—

statements made by one inmate to another—we have little difficulty holding that such

statements are not testimonial. Our position is consistent with that of both the Supreme

Court, and other circuit courts that have held inmate conversations to be

nontestimonial.”) (emphasis added) (collecting cases) (citations omitted). Duggins’s

attempts to have this court ignore or sidestep settled law are misplaced and invite error.

       Second, the “primary purpose” test discussed extensively by Duggins does not

support his argument. See generally Duggins Filing at 3-7, 12-28. Duggins argues that

the statements made by Gutierrez were elicited through questions that were “specifically

designed to create a record of a past event with an eye for trial.” Id. at 13. He then argues

that the primary purpose test outlined in Michigan v. Bryant, 562 U.S. 344 (2011) directs

a finding that the conversation between Gutierrez and CW-13 was therefore testimonial

because CW-13’s primary purpose was to create a record for trial. Duggins Filing at 4-8,

15-28. The case law that Duggins cites requires just the opposite. While Bryant does

suggest that it is helpful to look at the words and actions of both the declarant and the

questioner, this inquiry is merely an aid to determine the ultimate question of whether

the declarant made statements with an eye toward trial, not the questioner. “To give an

extreme example, if the police say to a victim, ‘Tell us who did this to you so that we can

arrest them and prosecute them,’ the victim’s response the ‘Rick did it’ appears purely

accusatory because by virtue of the phrasing of the question, the victim necessarily has


                                             7
       Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 8 of 16




prosecution in mind when she answers.” Bryant, 562 U.S. at 367. While it is clear form

that extreme example that both the questioner and the declarant have an eye toward trial,

the perspective of the declarant is the only relevant inquiry. As Duggins concedes (and as

Gutierrez has previously conceded), Gutierrez was not aware that he was speaking to an

informant, and thus did not know whether his statements would be used for trial.

Accordingly, the primary purpose test dictates that these statements are non-testimonial.

       Third, and relatedly, a critical flaw in Duggins’s analysis of the “primary purpose”

test is the failure to adequately focus on the “declarant” of the “statement” in question:

Gutierrez, not CW-13, was the declarant of the challenged statements. Accordingly, the

critical inquiry that helps determine whether the statement by Gutierrez was testimonial

and made for potential use in future litigation is an inquiry into “primary purpose” of the

“declarant” Gutierrez in making the statements to CW-13. See, e.g., United States v.

Cameron, 699 F.3d 621, 659 (1st Cir. 2012) (“The ‘primary purpose’ inquiry of the

statement's ‘testimonial’ nature focuses on the declarant's purpose in making the

statement.”) (citing Davis, 547 U.S. at 822–23 n. 1) (emphasis added); United States v.

Volpendesto, 746 F.3d 273, 289 (7th Cir. 2014) (“[C]ontrary to [defendant’s] argument,

Bryant mandates that we not evaluate the purpose of [declarant’s] recorded

conversation from the subjective point of view of the [cooperator], who knew he was

secretly collecting evidence for the government. Instead, we evaluate their conversation

objectively. And from an objective perspective, [cooperator] and [declarant’s]

conversation looks like a casual, confidential discussion between co-conspirators.”).

Viewed through that prism, Gutierrez’s statements are clearly not testimonial. It defies

reason to think that Gutierrez’s “primary purpose” in having a conversation with CW-13—

someone Gutierrez believed was a fellow MS-13 gang member and co-conspirator—was


                                            8
       Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 9 of 16




to make testimonial statements that could be used against him in a future prosecution.

Viewed from the perspective of the declarant, Gutierrez’s statements are not-testimonial.

       Fourth, the argument by Duggins that the conversation between Gutierrez and

CW-13 “was an interrogation as defined by Rhode Island v. Innis, 446 U.S. 291, 301

(1980),” see Duggins Filing at 2, should be rejected. In Innis, the Supreme Court reversed

and remanded after finding that there had been no interrogation. While recognizing that

the definition of “interrogation” encompassed “any words or actions on the part of the

police ... that the police should know are reasonably likely to elicit an incriminating

response,” the court reemphasized that any statement given freely and voluntarily

without any compelling influence is admissible, whether the statement was made in

custody or not. Id. at 300-301. Putting aside that there was no coercive pressure here,

Innis says nothing about informants and should not be read to hold that statements made

unwittingly to police informants are the product of interrogation. A rule that questions

posed by an informant to a target who does not know that he is speaking to an informant

still amount to “interrogation” for Innis purposes would be unsound and lead to absurd

results: if such interactions constituted “interrogation,” Miranda would apply to all such

instances. In situations in which someone like Gutierrez has no clue that he is speaking

to a cooperating witness or confidential informant, surely the confidential informant does

not need to provide Miranda warnings to the target before initiating a conversation.

       At bottom, the arguments raised by Duggins are similar to previous arguments that

the court has either rejected or has signaled that it is likely to reject at trial. Gutierrez’s

statements to CW-13 were not testimonial, they are likely to be admitted into evidence at

trial against all defendants (as statements against interest and alternatively as co-

conspirator statements), and the motion in limine filed by Duggins should be denied.


                                              9
       Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 10 of 16




       III.   Reply to Tercero Yanes’s Filing

       The Tercero Yanes filing raises some of the same arguments as his co-defendants,

which are addressed above, but a few additional points merit a brief reply:

       First, Tercero Yanes, like Gutierrez, makes much of the notion that Gutierrez had

a reason to lie in prison because it would enhance his reputation and/or give him “street

cred.” Tercero Yanes’s argument, if taken to its logical conclusion, would bar virtually any

statement made to a co-conspirator, fellow gang member, or inmate as being admissible

as a statement against interest. After all, nearly every inmate in prison and nearly every

gang member on the street can presumably benefit from more “street cred” or an

enhanced reputation within the prison hierarchy or within the street gang.

Notwithstanding that general principle, the First Circuit (and other courts) routinely

allow for the admission of statements made to inmates, gang members, or co-conspirators

as statements against interest. See, e.g., Veloz, 948 F.3d at 431 (holding that statement

made to fellow inmate properly admitted as statement against interest); Pelletier, 666

F.3d at 8 (“[T]he fact that [declarant] made the statements to fellow inmate [ ], rather

than in an attempt to curry favor with police, cuts in favor of admissibility.”) (emphasis

added); United States v. Barone, 114 F.3d 1284, 1295-96 (1st Cir. 1997) (holding that

statement between co-conspirators properly admitted as a statement against interest);

United States v. Barrett, 539 F.2d 244, 250-52 (1st Cir. 1976) (same); United States v.

Monserrate-Valentin, 729 F.3d 31, 55 (1st Cir. 2013) (holding that statement made in “an

unofficial, non-coercive atmosphere, between [the] defendant [and] a confidential

informant, who is an acquaintance of said defendant and whom the defendant considered

as an ally” was admissible as a statement against interest). The same conclusion is

warranted here.


                                            10
       Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 11 of 16




       Second, to the extent Tercero Yanes points to various self-serving arguments by

Gutierrez regarding his supposed intellectual limitations, Tercero Yanes has put forward

no personal knowledge about that issue. The government has responded to Gutierrez’s

arguments on that issue and will respond further through a cross-examination of

Gutierrez if he testifies in connection with his motion to suppress, but for his part, Tercero

Yanes did not seek to have Gutierrez evaluated for any mental condition, Tercero Yanes

has not and will not be providing any expert testimony on this issue, and Tercero Yanes

has not and will not be providing any factual testimony on this issue either. (Gutierrez

and Tercero Yanes are alleged co-conspirators, committed a murder together, and

photographic evidence and witness interviews indicate they interacted with each other on

numerous occasions. Tercero Yanes is free to come forward with any personal knowledge

he has about Gutierrez’s supposed “intellectual limitations.”) For present purposes, there

is no factual basis for the court to make the types of findings that Tercero Yanes is seeking.

       Third, as to the Bruton analysis in the Tercero Yanes Filing, Tercero Yanes

acknowledges that the key issue that requires rigorous analysis is whether the statements

were testimonial. Id. at 8. Like Duggins, however, Tercero Yanes fails to adequately

appreciate that the critical standard is whether an objective witness would reasonably

believe that the statement would be available for use at a later trial. The inquiry is from

the point of view of the objective witness in the declarant’s position. Viewed through this

prism, it becomes apparent that Gutierrez (or an objective person in Gutierrez’s position)

would not have reasonably believed that the statement would be available for use at a later

trial. Gutierrez was having a casual conversation with someone who he believed was a

fellow MS-13 gang member. Gutierrez’s unequivocal admission in his filings that he did

not know that CW-13 was an informant is fatal to the argument that his statements to


                                             11
      Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 12 of 16




CW-13 were testimonial. If Gutierrez did not know that CW-13 was an informant, he

could not possibly have known that what he was telling CW-13 would be available for use

at trial and he was making a testimonial statement to CW-13.

       Fourth, in making the argument that Gutierrez’s statements were testimonial,

Tercero Yanes also points to Gutierrez being “young, isolated, and intellectually disabled”

and points to CW-13 as “an elder with a penchant for violence.” The government notes

that Tercero Yanes is approximately two years older than Gutierrez and Duggins is

approximately ten years older than Gutierrez. Given the focus by Tercero Yanes and

Duggins on Gutierrez’s “intellectual limitations,” and the lack of any mental health

defense raised by either, Tercero Yanes and Duggins appear to be without the “intellectual

limitations” they are now placing on Gutierrez. The government has compelling evidence

that Tercero Yanes participated in a brutal murder and Duggins participated in a horrific

attempted murder, and Gutierrez knew both of those things.             Taken to its logical

conclusion, Tercero Yanes’s argument would suggest that all the statements that

Gutierrez made to Tercero Yanes or Duggins prior to their arrests were also “testimonial”

because they were statements made by a supposedly young and “intellectually disabled”

individual to an “elder with a penchant for violence.” Surely that cannot be the case. 2

       Fifth, in trying to distinguish the cases identified by the court in its recent order,

Tercero Yanes fails to identify appropriate First Circuit law on co-conspirator statements.

For example, in distinguishing United States v. Clark, 717 F.3d 790, 816 (10th Cir. 2013),

Tercero Yanes states, “The Clark court also based its holding on a bright line rule that



2      As another example, Gutierrez is currently being housed at Wyatt with Lopez
Flores and Vaquerano Canas. Surely the defendants are not claiming that everything
Gutierrez is saying or will say to Lopez Flores or Vaquerano Canas is “testimonial” for
purposes of a Confrontation Clause analysis.

                                             12
       Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 13 of 16




statements of coconspirators are never testimonial. It relied heavily on its own circuit

precedent for which there is no First Circuit corollary.” Tercero Yanes Filing at 18 (citing

Clark’s citation to Tenth Circuit cases holding that statements made in furtherance of a

conspiracy are categorically nontestimonial). This is incorrect because there is First

Circuit law holding the same. See, e.g., United States v. Ciresi, 697 F.3d 19, 31 (1st Cir.

2012) (“[W]e have already addressed this issue post-Crawford and concluded that

coconspirator statements … are, by their nature, not testimonial.”); see also United States

v. Rivera-Donate, 682 F.3d 120 (1st Cir. 2012); United States v. De La Paz–Rentas, 613

F.3d 18, 28 (1st Cir. 2010); United States v. Malpica–Garcia, 489 F.3d 393, 397 (1st Cir.

2007); United States v. Hansen, 434 F.3d 92, 100 (1st Cir. 2006).

       Finally, the government is compelled to clarify and correct a series of factual

assertions in the Tercero Yanes Filing. See Tercero Yanes Filing at 4-5:

       The United States’ own position during this prosecution corroborates key
       parts Gutierrez’s argument: On more than one occasion, the United States
       has made written disclosures that credible threats have been made against
       the lives of these co-defendants for the unauthorized killing of Herson
       Rivas, and that killing these defendants has been ‘greenlit’.

This is incorrect. The government has never received information or made disclosures

that “credible” threats have been made against the lives of the co-defendants. The

government once received some “uncorroborated” information or rumors about threats

to the safety of these defendants, and the government passed those along to the

defendants and the U.S. Marshals as a courtesy. 3




3      Upon receiving the Tercero Yanes filing, the government raised this issue with
counsel for Tercero Yanes. Counsel confirmed that the government’s prior disclosure
referred to “uncorroborated” information, not “credible” threats. The government is
treating this as an inadvertent misstatement, but the government nonetheless believed it
was important to clarify this issue.

                                            13
        Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 14 of 16




        The Tercero Yanes Filing also states the following:

        Likewise, the United States has taken the position that Gutierrez lied in his
        recorded statements when he accused Rivas of cooperating with law
        enforcement. The government has corroborated part of Gutierrez’s threat
        report (about being ‘greenlit’) and actually contends that a significant
        portion of his statement was a lie (that Rivas’ was an informant) tailored to
        respond to that threat.

This is also incorrect on multiple levels.

        The government has never taken the position that Gutierrez lied in his recorded

statements. The fact that Gutierrez (and the other co-conspirators) wrongly believed that

Rivas was cooperating does not mean that Gutierrez was lying when he said the gang

believed Rivas was cooperating. They did believe he was cooperating. They were just

wrong about it.

        The government has never corroborated Gutierrez’s threat report about being

greenlit. 4   And the government has never contended that a significant portion of

Gutierrez’s statement was a lie. Contrary to Tercero Yanes’s argument, the government

has corroborated an overwhelming amount of the information in Gutierrez’s statements,

and the government would flatly reject any notion that a significant portion of his

statement was a lie. The government has in fact produced significant evidence, including

significant early Jencks Act statements, making clear that significant portions of

Gutierrez’s statements can be independently corroborated.



4      As an example to the contrary, in an abundance of caution, the government would
have preferred to have had Gutierrez separated from his MS-13 co-defendants while in
pretrial custody in case he was actually “green-lighted,” especially given that his damning
statements provide devastating evidence against his co-conspirators. Far from being
concerned about reprisals from MS-13 members, Gutierrez, on his own accord and
through a request to the U.S. Marshals, asked to be moved to Wyatt where some of his co-
defendants are housed. Gutierrez’s actions do not indicate that he fears reprisals from
MS-13. Cf. Tercero Yanes Filing at 12 (claiming that Gutierrez feared “violent reprisal
from MS-13 more than he feared the consequences of the criminal justice system.”).

                                             14
      Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 15 of 16




                                    CONCLUSION

      For the reasons stated in the government’s prior filings, Gutierrez’s statements to

CW-13 were statements against his penal interest and were co-conspirator statements in

furtherance of the conspiracy. Nothing in the defense filing merits a different conclusion.

      Gutierrez’s statements are admissible against him as statements against interest

under Fed. R. Evid. 804(b)(3) and statements of a party opponent under Fed. R. Evid.

801(d)(2)(A). Gutierrez’s statements are admissible against his co-defendants under

Rule 804(b)(3) and as co-conspirator statements under Fed. R. Evid. 801(d)(2)(E).

      Given the circumstances in which the statements were made, including the fact

that Gutierrez did not know that CW-13 was an informant, Gutierrez’s statements to CW-

13 were not testimonial. Accordingly, admitting Gutierrez’s statements against

Gutierrez’s codefendants would not violate their Confrontation Clause rights.

      The pending motions in limine to exclude the Gutierrez statements from trial

should be DENIED.


                                                 Respectfully submitted,

                                                 ANDREW E. LELLING
                                                 United States Attorney

                                            By: /s/ Kunal Pasricha
                                                KUNAL PASRICHA
                                                Assistant United States Attorney
                                                District of Massachusetts




                                            15
      Case 1:18-cr-10450-MLW Document 588 Filed 02/10/21 Page 16 of 16




                                Certificate of Service

       I hereby certify that I submitted this document for electronic filing via the ECF
system, which will send an electronic copy to all counsel of record who are identified on
the notice of electronic filing.

                                           By: /s/ Kunal Pasricha
                                               KUNAL PASRICHA
                                               Assistant United States Attorney
                                               District of Massachusetts




                                           16
